NOTE: This order is nonprecedential
United States Court of Appeals
for the FederaI Circuit
IN RE NISSIM CORP.,
Petiti0ner.
Misce11ane0us Docket No. 973
On Petition for Writ of Mandan1us to the United
States District Court for the Southern District of F1orida
in case n0. 04-CV-2114O, Judge Pau1 C. Huck. t '
ON PETITION
ORDER
Nissirn Corp. submits a petition for a writ of manda-
mus to direct the United States District Court for the
Southern District of F1orida to vacate its NoVember 23,
2010 order denying Nissim’s motion to vacate the reap-
pointment of David. K. Fried1and as special master pur-
suant to Ru1e 53(a)(1)(A) of the Federal Ru1es of Civil
Procedure.
Upon consideration thereof,
IT IS ORDERED THATZ

IN RE NISSIM 2
C1earp1ay, Inc. et a1. are directed to respond no later
than February 4, 2011.
FoR THE CoURT
JAN 1 9 2011 /sf Jan Horbaly
Date J an Horbaly
C1erk -
cc: John C. Carey, Esq.
Gregory S. Tamkin, Esq.
C1erk, United States District Court For The Southern
District Of Florida _ '
s19
U.8. C0léI'F!Jll5EFqPEALS FOR
THE EDER»°.L ClRCUlT
JN\| 19 2011
.|AN HD1'?.BA|.¥
G.EH(